Title: To Thomas Jefferson from Alexander Dick, 10 April 1781
From: Dick, Alexander
To: Jefferson, Thomas



Sir
Camp Everad’s Mill April 10th. 1781

I received a Letter some weeks ago from Col. Muter informing me the three state Regiments were to be reduced into one, and the oldest Officers to take command. If this arraingment takes place I am entitled to a Command in the said Regiment. I last winter got an order from the Baron for seven Month’s pay, which your Excellency informed me I was to Draw from the Continental Pay Master, before I saw him the Enemy came to Richmond and I lost the Order. I apply’d to the Baron for another. He inform’d me he could not grant an order as he had received orders to the contrary but would give me an order for some money to carry me to Camp. I refused receiving such an order, and I hope your Excellency will Allow Major Long to receive my Pay due me from the 1st. of August last. I am obliged to be the expence of double my Pay should I be allow’d the full depreciation. I am Sir Your Excelys. Most Obt. & Very Hum St.

Alexr. Dick.

